DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 11-18, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1 and 11 recite “ the proximal side of the expanding section being closer to the proximal end of the elongated shaft than the distal end of the elongated shaft”. This is considered new matter since the original disclosure shows that the expanding section is located at the distal portion of the shaft which enters the lumen of the body and the proximal side of the expanding section is closer to the distal end of the elongated shaft than the proximal end of the elongated shaft as claimed; hence this is considered new matter. 
In order to advance prosecution, the examiner has performed a search and written a rejection of the pending claims by considering the claims without the limitation “ the proximal side of the expanding section being closer to the proximal end of the elongated shaft than the distal end of the elongated shaft” in view of the new matter issue. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6, 11-18, and 21-24 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-19 of U.S. Patent No. 10,517,619 in view of in view of Dubrul (6,258,115).
Note that the examiner has not considered the limitation “the proximal side of the expanding section being closer to the proximal end of the elongated shaft than the distal end of the elongated shaft” in view of the new matter rejection as explained above.
Claims 1-10 and 14-19 of U.S. Patent No. 10,517,619 teaches each of the structural limitation recited in the claims of the instant application with a difference in the terminology which would be obvious to one of ordinary skill in the art; however U.S. Patent No. 10,517,619 does not specify that the cover is a thin film. 
Dubrul discloses another well-known medical device comprising a flexibly deformable tubular cover section (Col. 6 Lines 20-30) that is coupled to the expanding section (Col. 6 Lines 20-30), and wherein the flexibly deformable tubular cover section is formed from a thin film 
It would have been obvious to one of ordinary skill in the art to modify the seal device of Bennett to have the cover made of a thin film, as taught by Dubrul, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11-18, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (2009/0105644) in view of Tsugita et al. (6,042,598).

Leonard discloses a medical device to be inserted into a body lumen for restricting flow within the body lumen, the medical device comprising: an elongated shaft section (11) possessing a proximal end (Fig. 1) and a distal end (12) (Fig. 1), the distal end configured to be inserted into the body lumen ([0032]); an expanding section (13) that is an elastically deformable tubular body including a plurality of openings (openings between struts 25, 40 as seen in Fig. 1 and 4a-7) , the expanding section including a central portion (see figure below) greater in  outer diameter than end portions on both sides of the tubular body in a natural state in which no external force is applied (see figure below where the end portions taper down from the central portion), with the elongated shaft section being coupled to at least one of the end portions of the expanding section (Fig. 1); a flexibly deformable tubular cover section (14) configured to prevent a fluid flow ([0025]) and  coupled to an end portion (Fig. 1 and 7), surrounds an outer periphery of the expanding section (Fig. 1 and 7), but does not surround, and externally exposes, an outer periphery of the expanding section on an opposite side (Fig. 1 and 7), and wherein the flexibly deformable tubular cover section is formed from a thin film to cover the proximal side of the expanding section ([0050]), and a part of the expanding section that is not covered by the cover section has a maximum outer diameter (see figure below where the diameter of that point is at its maximum); and a sheath (16) capable of accommodating the expanding section and the cover section in a diameter-reduced state ([0032]).


    PNG
    media_image1.png
    895
    852
    media_image1.png
    Greyscale

Leonard teaches all the limitations discussed above however Leonard does not disclose that the cover section is located at the proximal portion of the expanding member as claimed.
Tsugita discloses another well-known medical device comprising a medical device comprising: an elongated shaft section (40); an expanding section (frame 52 formed by struts 54 as seen in Fig. 6a-6b); a flexibly deformable tubular cover section (60) that is coupled to an 
Tsugita further discloses that the cover section is not coupled to the expanding section, and is movable independently of the expanding section, on a more distal side than a proximal-side end portion coupled to the expanding section (Fig. 6b where it is attached at one end only as seen in the drawing); wherein the proximal side of the expanding section to which the cover section is coupled is located on an upstream side in the body lumen into which the medical device is inserted (Fig. 6b and Col. 12 Lines 28-31); wherein the cover section has a folded-back portion (Fig. 5a where the embodiment of Fig. 6b would be folded in the same manner in the undeployed configuration) which is slanted relative to the axial direction when contracted or when expanded (Fig. 5a where the embodiment of Fig. 6b would be folded in the same manner in the undeployed configuration). 
Tsugita discloses all the claimed limitations discussed above including that the covering can be in either the distal portion or the proximal portion of the expanding section as seen in Fig. 6a and 6b and in Col. 12 Lines 13-30. 
It would have been obvious to one of ordinary skill in the art to modify the device of Leonard to have the cover member in the proximal portion of the expandable member, as taught by Tsugita, since it has been held that a simple substitution of one known element for KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Furthermore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Leonard to have the cover member in the proximal portion of the expandable member, in view of the teachings of Tsugita, in order to be able to use the device in a retrograde direction (Col. 12 Lines 13-30). 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the location of the covering member, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (2009/0105644) in view of Tsugita et al. (6,042,598) and further in view of Chin et al. (5,928,260).
With respect to claims 22 and 24, Leonard in view of Tsugita teaches all the limitations discussed above however Leonard in view of Tsugita Dubrul is silent with regards to the expanding section being a mesh. 
Chin discloses another well-known medical device as discussed above including that the expanding section is a mesh (Fig. 1-2) as well as teaching that the expanding section can be 
It would have been obvious to one of ordinary skill in the art to modify the device of Leonard in view of Tsugita to have a mesh expandable member, as taught by Chin, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
A finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have yielded predictable results supports a prima facie case of obviousness. See MPEP 2143, "KSR" rationale B.
Response to Arguments
Applicant’s arguments filed 1/15/21 have been considered but are moot in view of the new grounds of rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771